Exhibit32.1 CERTIFICATION PURSUANT TO 18U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the quarterly report of Mannatech, Incorporated (the “Company”) on Form10-Q for the period ending June30, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”),I, Robert A. Sinnott, Co-Chief Executive Officer and Chief Science Officer of the Company, hereby certify, pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1.The Report fully complies with the requirements of section13(a) or 15(d) of the Securities Exchange Act of 1934;and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August 5, 2010 /s/ Robert A. Sinnott Robert A. Sinnott Co-Chief Executive Officer and Chief Science Officer A SIGNED ORIGINAL OF THIS WRITTEN STATEMENT REQUIRED BY SECTION , INCORPORATED AND FURNISHED TO THE SECURITIES AND EXCHANGE COMMISSION OR ITS STAFF UPON REQUEST.
